Mr. Justice O’Connor delivered the opinion of the court. Suit upon a fidelity bond and for foreclosure of a trust deed given as security. Finding for plaintiff for the penalty of the bond and decree for sale of the property covered by the trust deed unless payment made within thirty days. Appeal from the Superior Court of Cook county; the Hon. Denis E. Sullivan, Judge, presiding. Heard in the Branch Appellate Court at the October term, 1919. Decree modified and affirmed. Certiorari denied by Supreme Court (making opinion final).